Case: 22-50431      Document: 00516531580         Page: 1     Date Filed: 11/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                  No. 22-50431
                                Summary Calendar                              FILED
                                                                      November 2, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Ricardo Alejandro Castro-Diaz,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:22-CR-50-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Ricardo Alejandro Castro-Diaz pleaded guilty
   to illegal reentry in violation of 8 U.S.C. § 1326. The district court sentenced
   him to 48 months of imprisonment and three years of supervised release. For
   the first time on appeal, he challenges the condition of his supervised release


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50431       Document: 00516531580         Page: 2   Date Filed: 11/02/2022




                                    No. 22-50431


   which provides that, if the probation officer determines that Castro-Diaz
   presents a risk to another person, the probation officer may require Castro-
   Diaz to notify the person of that risk and may contact the person to confirm
   that notification occurred. The Government has filed an unopposed motion
   for summary affirmance, asserting that Castro-Diaz’s claim is foreclosed by
   our recent decision in United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir.
   2022).
            Castro-Diaz contends that the district court erred in imposing the
   risk-notification condition because it constitutes an impermissible delegation
   of judicial authority to the probation officer. In Mejia-Banegas, we rejected
   this same argument, holding that the district court did not err, plainly or
   otherwise, by imposing the same condition. 32 F.4th at 451-52. The
   Government is thus correct that summary disposition is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
            The Government’s motion for summary affirmance is GRANTED,
   and the district court’s judgment is AFFIRMED.




                                         2